DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The claims are objected to because of the following informalities: “the” and “said” are used interchangeably; one term should be used throughout all claims. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 7-16, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, it is unclear how it is possible to rotate the functional head 360 degrees. Figure 3 appears to depict a hydraulic cylinder as part of the rotation group 5, attached at one end to head 6. It appears that the cylinder would prevent the head from rotating 360 degrees about 4. Even if this cylinder were not in the figures, the disclosure does not include an explanation of what is in rotation group 5 that allows the rotational movement. 
Claim 21 is rejected with the same reasoning used to reject claim 1.
Claim 2-5, 7-16 are rejected for their dependency upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-5, 7-16, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 1 states that the three-point attachment, rigid arm, and rotation group provide for a first lateral translation movement and second rotational movement of the functional head. However, it is unclear how the three-point attachment, rigid arm, and rotation group performs the claimed function.  The claim is indefinite as it omits essential elements and specific function between the claimed elements needed to perform the lateral and rotational movements of the head by the attachment, arm, and rotation group as claimed.  
Claim 21 is rejected with the same reasoning used to reject claim 1.
Claim 2-5, 7-16 are rejected for their dependency upon claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 10-16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Viering (DE 202008014778 U1) in view of Gerhard (DE 10227261 A1) and Nooijen (FR 2915655 A1).

Regarding claim 1, Viering discloses a movement system for farming machinery, comprising: 
a rotation group (2, 10, 13); 
a rigid arm (5) having a first end connected to the rotation group; 
a functional head (11) connected to the rotation group, the functional head having a center of rotation (2); 
a three-point attachment (1) connected to a second end of the rigid arm, the three-point attachment being adapted to operatively connect, 
wherein when said functional head is adapted to be connected to a tractor via said three-point attachment and said rigid arm, so that said three-point attachment, said rigid arm and the rotation group together provide for i) a first lateral translation movement of said functional head (Both thighs 5 and 6 the parallelogram-shaped console 4 are with an actuator 9, preferably a hydraulic cylinder, connected together. This offsets the mulching accessories transversely with respect to the tractor and adjusts the operation of the equipment to current conditions) and, subsequently, ii) a second rotation movement of said functional head in a clockwise direction and in a counter-clockwise direction with respect to the center of rotation of said functional head (At the free ends of the holder 12 is an actuator 13 , preferably a hydraulic cylinder, which is the mulching accessory 11 around the longitudinal axis of the drive shaft 2 turns, stored. The actuator 13 is at the other end in the mulching accessories 11 stored. The cited storage of the actuator 13 allows rotation of the mulching accessory 11 to the Axis of the shaft 2); and 
a transmission box (2) inserted inside said rotation group, the center of rotation of said functional head being coincident with a rotation axis of said transmission box, 
wherein action of said rigid arm causes said first lateral translation movement (see fig. 1, actuator 9 causes arm 5 to pivot about hinge 3) and, action of said rotation group causes said second rotation movement of said functional head in the clockwise and the counter-clockwise directions around the center of rotation of said functional head and around the rotation axis of said transmission box (see fig. 2, actuator 13 causes 11 to rotate about 2), 
said rotation group being positioned with respect to said functional head so as to reversibly translate along a trajectory parallel to the ground, 
said functional head and all other components of said movement system being adapted to be arranged in a first collapsed configuration, 
said functional head and said all other components of said movement system further being adapted to be arranged in a second translated configuration, obtained due to the movement of said functional head along the trajectory where said functional head of said movement system is situated outside the overall road size determined by the overall width dimension of said tractor with said functional head being protruding laterally beyond the maximum width of said tractor. 



    PNG
    media_image1.png
    281
    648
    media_image1.png
    Greyscale







Viering Figure 1-2

Viering does not disclose wherein said second rotation movement allowing complete 360-degree rotations of said functional head in both the clockwise direction and the counter-clockwise direction.
In the same field of endeavor, Gerhard discloses a functional head (4) rotatable (arrow 25) in 360 degrees (page 2, lines 14-16 under the Disclosure heading, page 4 lines 3-4). 
It would be obvious to one of ordinary skill in the art to provide the functional head disclosed by Viering with 360-degree rotation, as disclosed by Gerhard, to operate the functional head on landscapes of any slope.

Viering does not disclose wherein in the collapsed configuration, said functional head and said all other components of said movement system do not protrude laterally beyond a maximum width of said tractor or excavator.
In the same field of endeavor, Nooijen discloses a functional head (9) collapsible and laterally movable so as to not protrude beyond a maximum width of a tractor (see figure 2).
It would be obvious to one of ordinary skill in the art to provide the movement system disclosed by Viering with a collapsed configuration as disclosed by Nooijen, in view of the teaching by Nooijen that it is known in the art to move a functional head laterally so as to not protrude beyond a maximum width of a tractor. 

Viering does not disclose wherein when in the second translated configuration, the functional head protrudes completely laterally beyond the width of the tractor. 
Nooijen further discloses wherein the functional head (9) can protrude completely (Due to the lateral mobility of the axle support 6, the agricultural machine 9 can be moved on the ground both straight ahead of the tractor 2 and following a path on the tractor side 2) laterally from the width of the tractor (see fig. 3).
It would be obvious to one of ordinary skill in the art to provide the movement system disclosed by Viering with an extended configuration that positions the functional head completely outside of the width of the tractor, as disclosed by Nooijen, as a way of allowing a wider area of land to be reached. 

Regarding claim 2, Viering, of the resultant combination discloses the movement system for farming machinery, according to claim 1, wherein a position of said transmission box (2) inside said rotation group coincides with respect to said center of rotation of said functional head (11).

Regarding claim 3, the resultant combination discloses the movement system for farming machinery, according to claim 1. 
The combination does not disclose wherein said rotation group is adapted to allow upward rotation of said functional head to an upper stop point coinciding with a maximum rotation angle equal to 90°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the resultant combination to an upper stop point coinciding with a maximum rotation angle equal to 90°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 4, the resultant combination discloses the movement system for farming machinery, according to claim 1.
The combination does not disclose wherein said rotation group is adapted to allow the downward rotation of said functional head to a lower stop point coinciding with a maximum rotation angle equal to -65°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the resultant combination to a lower stop point coinciding with a maximum rotation angle equal to-65°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 5, Viering, of the resultant combination, discloses the movement system for farming machinery, according to claim 1, wherein said functional head (11) has a shredder function (mulching).

Regarding claim 7, the combination discloses the movement system for farming machinery, according to claim 1, wherein said rotation group is provided with a coupling system (40) adapted to be connected, in a stable but reversible manner, with any one functional head. 
The combination does not disclose wherein the weight of the functional head is between 50 kg and 1500 kg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a functional head with a weight between 50 kg and 1500 kg. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 8, Viering, of the resultant combination, discloses the movement system for farming machinery, according to claim 1, wherein said rotation group is provided with a coupling system (10) adapted to be mechanically connected, in a stable and reversible manner, with said functional head provided with a corresponding coupling device.

Regarding claim 10, the combination discloses the movement system for farming machinery, according to claim 1.
The combination does not disclose wherein the functional head is maintained at a predetermined distance from the ground due to a common automatic positioning system.
The examiner takes official notice that it is well known in the art to provide an automatic positioning system to maintain farming machinery a predetermined distance from the ground, and would be obvious to one of ordinary skill to provide the head disclosed by the combination with an automatic positioning system.

Regarding claim 11, the combination discloses the movement system for farming machinery according to claim 2.
The combination does not disclose wherein said rotation group is adapted to allow the upward rotation of said functional head to an upper stop point coinciding with a maximum rotation angle equal to 90°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the resultant combination to an upper stop point coinciding with a maximum rotation angle equal to 90°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 12, the combination discloses the movement system for farming machinery, according to claim 2. 
The combination does not disclose wherein said rotation group is adapted to allow the downward rotation of said functional head to a lower stop point coinciding with a maximum rotation angle equal to -65°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the resultant combination to a lower stop point coinciding with a maximum rotation angle equal to-65°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 13, the combination discloses the movement system for farming machinery, according to claim 3. 
The combination does not disclose wherein said rotation group is adapted to allow the downward rotation of said functional head to a lower stop point coinciding with a maximum rotation angle equal to -65°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the upward rotation of said functional head of the resultant combination to a lower stop point coinciding with a maximum rotation angle equal to-65°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 14, Viering, of the resultant combination, discloses the movement system for farming machinery, according to claim 2, wherein said functional head (11) has a shredder function (mulching).

Regarding claim 15, Viering, of the resultant combination, discloses the movement system for farming machinery, according to claim 3, wherein said functional head (11) has a shredder function (mulching).

Regarding claim 16, Viering, of the resultant combination, discloses the movement system for farming machinery, according to claim 4, wherein said functional head (11) has a shredder function (mulching).

Regarding claim 21, Viering discloses a movement system for farming machinery, including a tractor or an excavator, the movement system comprising: 
a rotation group (2, 10, 13); 
a rigid arm (5) having a first end connected to the rotation group; 
a functional head (11) connected to the rotation group, the functional head having a center of rotation (2); 
a three-point attachment (1) connected to a second end of the rigid arm, the three-point attachment being adapted to operatively connect, 
wherein when said functional head is adapted to be connected to said tractor or said excavator via said three- point attachment and said rigid arm, so that said three- point attachment, said rigid arm and the rotation group together provide for i) a first lateral translation movement of said functional head (Both thighs 5 and 6 the parallelogram-shaped console 4 are with an actuator 9, preferably a hydraulic cylinder, connected together. This offsets the mulching accessories transversely with respect to the tractor and adjusts the operation of the equipment to current conditions) and, subsequently, ii) a second rotation movement of said functional head in a clockwise direction and in a counter-clockwise direction with respect to the center of rotation of said functional head (At the free ends of the holder 12 is an actuator 13 , preferably a hydraulic cylinder, which is the mulching accessory 11 around the longitudinal axis of the drive shaft 2 turns, stored. The actuator 13 is at the other end in the mulching accessories 11 stored. The cited storage of the actuator 13 allows rotation of the mulching accessory 11 to the Axis of the shaft 2); and 
a transmission box (2) inserted inside said rotation group, the center of rotation of said functional head being coincident with a rotation axis of said transmission box, 
wherein action of said rigid arm causes said first lateral translation movement (see fig. 1, actuator 9 causes arm 5 to pivot about hinge 3) and, action of said rotation group causes said second rotation movement of said functional head in the clockwise and the counter-clockwise directions around the center of rotation of said functional head and around the rotation axis of said transmission box (see fig. 2, actuator 13 causes 11 to rotate about 2), 
said rotation group being positioned with respect to said functional head so as to reversibly translate along a trajectory parallel to the ground, 
said functional head and all other components of said movement system being adapted to be arranged in a first collapsed configuration, 
said functional head and said all other components of said movement system further being adapted to be arranged in a second translated configuration, obtained due to the movement of said functional head along the trajectory where said functional head of said movement system is situated outside the overall road size determined by the overall width dimension of said tractor or said excavator with said functional head being protruding laterally beyond the maximum width of said tractor or excavator.

Viering does not disclose wherein said second rotation movement allowing complete 360-degree rotations of said functional head in both the clockwise direction and the counter-clockwise direction.
In the same field of endeavor, Gerhard discloses a functional head (4) rotatable (arrow 25) in 360 degrees (page 2, lines 14-16 under the Disclosure heading, page 4 lines 3-4). 
It would be obvious to one of ordinary skill in the art to provide the functional head disclosed by Viering with 360 degree rotation, as disclosed by Gerhard, to operate the functional head on landscapes of any slope.

Viering does not disclose wherein in the collapsed configuration, said functional head and said all other components of said movement system do not protrude laterally beyond a maximum width of said tractor or excavator.
In the same field of endeavor, Nooijen discloses a functional head (9) collapsible and laterally movable so as to not protrude beyond a maximum width of a tractor (see figure 2).
It would be obvious to one of ordinary skill in the art to provide the movement system disclosed by Viering with a collapsed configuration as disclosed by Nooijen, in view of the teaching by Nooijen that it is known in the art to move a functional head laterally so as to not protrude beyond a maximum width of a tractor. 

Viering does not disclose wherein when in the second translated configuration, the functional head protrudes completely laterally beyond the width of the tractor. 
Nooijen further discloses wherein the functional head (9) can protrude completely (Due to the lateral mobility of the axle support 6, the agricultural machine 9 can be moved on the ground both straight ahead of the tractor 2 and following a path on the tractor side 2) laterally from the width of the tractor (see fig. 3).
It would be obvious to one of ordinary skill in the art to provide the movement system disclosed by Viering with an extended configuration that positions the functional head completely outside of the width of the tractor, as disclosed by Nooijen, as a way of allowing a wider area of land to be reached. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Viering in view of Gerhard and Nooijen as applied to claim 8 above, and further in view of Han (US 9880560 B2).

Regarding claim 9, the resultant combination discloses the movement system for farming machinery, according to claim 8. 
The combination does not disclose a camera placed at the coupling device of said rotation group with said functional head; said camera being adapted to transmit the images to a screen placed inside the cabin of the tractor in order to allow the maximum approach of said rotation group to the functional head to be connected.
In the same field of endeavor, Han discloses a camera (20, 22) placed at a coupling device (hitch 11) to allow an implement (14) and a tractor (10) to be coupled (col. 2 lines 32-55) while the operator’s field of view is obstructed (col. 1 lines 14-27).
	It would be obvious to one of ordinary skill in the art to provide the combination with a camera, as disclosed by Han, as a way of allowing the functional head to be coupled to the farming machinery while the operator’s field of view is obstructed. 

Response to Arguments

Applicant’s arguments with respect to claim 1, regarding a collapsed configuration in which the functional head and all other components are situated within an overall road size determined by an overall width dimension of the tractor, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that with respect to claim 10 the examiner took Official Notice in the last office action that it is old and well known in the art to provide an automatic positioning system to maintain farming machinery a predetermined distance from the ground.  Applicant has failed to challenge the official notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.  Since applicant has not adequately traversed the examiners assertion of official notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the examiner’s assertion of official notice.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 1467896 A discloses a mower retractable completely within the width of a tractor, and extendable completely beyond the width of the tractor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         


/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671